PER CURIAM:
On November 5, 1987, claimant, accompanied by his wife, was walking on the sidewalk in the vicinity of Kanawha Terrace and Washington Street in St. Albans. Claimant struck his head on a street sign at the aforementioned location. He alleges negligence on the part of the respondent, and seeks $124.99 for the cost of his medical expense.
As testimony indicated that the claim had not been filed against the proper respondent, the Court, on its own motion, amended the style of the claim to reflect the Department of Highways as the proper party respondent.
Claimant testified that he had walked in this area the night before the accident, but he had not observed a sign on that occasion. Claimant's impact with the sign resulted in a head injury which required stitches. He has not paid his medical bills, and is unaware whether or not Medicare will cover them. There was nothing to obscure claimant's vision.
The Court finds that claimant was negligent in failing to maintain an adequate lookout upon the sidewalk where he was walking. The record does not substantiate a finding of negligence on respondent's part. The Court, therefore, disallows the claim.
Claim disallowed.